              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00170-MR


JOSHUA SETTLEMYER,              )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
T. HAMPTON, et al.,             )                     ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court sua sponte regarding the filing of a

Motion for Summary Judgment by Defendants Timothy Hampton, Joshua

Smith, and William Smith [Doc. 35]. Also pending is Defendants’ Motion to

File Exhibit Manually [Doc. 38].

      In accordance with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975),

the Court advises Plaintiff, who is proceeding pro se, of the heavy burden

that he carries in responding to the Motion for Summary Judgment.

      Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248


        Case 1:19-cv-00170-MR Document 39 Filed 04/12/21 Page 1 of 4
(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.

      The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. The nonmoving party must

present sufficient evidence from which “a reasonable jury could return a

verdict for the nonmoving party.” Anderson, 477 U.S. at 248; accord Sylvia

Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818 (4th Cir. 1995).

      If the Plaintiff has any evidence to offer to show that there is a genuine

issue for trial, he must now present it to this Court in a form which would

otherwise be admissible at trial, i.e., in the form of affidavits or unsworn

declarations. Federal Rule of Civil Procedure 56(c) provides that:


                                       2

        Case 1:19-cv-00170-MR Document 39 Filed 04/12/21 Page 2 of 4
      (1) Supporting Factual Positions. A party asserting that a fact
      cannot be or is genuinely disputed must support the assertion by:

             (A) citing to particular parts of materials in the record,
      including depositions, documents, electronically stored
      information, affidavits or declarations, stipulations (including
      those made for purposes of the motion only), admissions,
      interrogatory answers, or other materials; or

            (B) showing that the materials cited do not establish the
      absence or presence of a genuine dispute, or that an adverse
      party cannot produce admissible evidence to support the fact.

      (2) Objection That a Fact Is Not Supported by Admissible
      Evidence. A party may object that the material cited to support
      or dispute a fact cannot be presented in a form that would be
      admissible in evidence.

      (3) Materials Not Cited. The court need consider only the cited
      materials, but it may consider other materials in the record.

      (4) Affidavits or Declarations. An affidavit or declaration used
      to support or oppose a motion must be made on personal
      knowledge, set out facts that would be admissible in evidence,
      and show that the affiant or declarant is competent to testify on
      the matters stated.

      An affidavit is a written statement under oath; that is, a statement

prepared in writing and sworn before a notary public. An unsworn statement,

made and signed under the penalty of perjury, may also be submitted.

Plaintiff’s response, including affidavits or statements, must be presented by

Plaintiff to this Court no later than thirty (30) days from the date of this Order.




                                        3

        Case 1:19-cv-00170-MR Document 39 Filed 04/12/21 Page 3 of 4
      Plaintiff’s failure to respond may result in Defendants being granted the

relief Defendants seek by way of summary judgment.

      Defendants have also filed a Motion seeking leave to manually file a

video footage in support of their Motion for Summary Judgment. [Doc. 38].

The Motion will be granted pursuant to the Court’s ECF Administrative

Procedures.    See Admin. Procedures Governing Filing and Service by

Electronic Means, Section IV(G) (rev. Jan. 1, 2018). Counsel for Defendants

will ensure that copies of the video are made available for Plaintiff’s viewing

if he requests an opportunity to do so.

      IT IS, THEREFORE, ORDERED that Plaintiff shall respond to the

pending Motion for Summary Judgment within thirty (30) days of entry of

this Order. Failure to file a timely and persuasive response will likely lead to

the relief the Defendants seek by way of summary judgment.

      IT IS FURTHER ORDERED that Defendants’ Motion to File Exhibit

Manually [Doc. 38] is GRANTED in accordance with this Order.

      IT IS SO ORDERED.        Signed: April 12, 2021




                                          4

        Case 1:19-cv-00170-MR Document 39 Filed 04/12/21 Page 4 of 4
